Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 30, 2021 has been entered.  Claims 1-4, 7 are amended.  Claims 10-12 are withdrawn.  Currently, claims 1-9 are pending for examination.

Response to Arguments
Applicant's arguments filed May 27, 2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 5-6 the 35 U.S.C. 112 rejection stating that reversal of polarity is well within the understanding of a person of ordinary skill in the art.  Claim 1 recites, “a circuit configured to reverse a polarity of a signal received at the first connector and to provide the signal received at the first connector, in reverse polarity, to the second connector”.  This limitation is related to the limitations, “a first step-shaped connector having a first step and a second step in a staggered configuration; two terminal conductors disposed on the first connector; each of the first step and the second step of the first connector including only one of the two terminal conductors”; and “a second step-shaped connector having a third step and a fourth step in a staggered configuration; two receptacle conductors disposed on the second connector, each of the third step and the fourth step of the second connector including only one of the two receptacle conductors”.  A person skilled in the art would not understand how the polarity of the first connector is reversed at the second connector given the omission of essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Applicant argues the claim must be read in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues the 35 U.S.C. 103 rejection of claim 1 on pages 6-7, arguing that Patrick et al. (US Pat 5,222,506) in view of Alexander et al. (US Pat 7,563,141) does not disclose the claimed invention.  Specifically, applicant argues Patrick et al. does not disclose reversing polarity.  Patrick et al. discloses an electrical cross-over adapter 24 for “reversing the electrical interconnection” of coiled wire conductors at the interface of the adaptor with a sensor located at the distal portion of the lead.  Without further clarification of how the adapter of the claimed invention reverses polarity, the cross-over adapter of Patrick et al. is interpreted as providing the same functionality, where the electrical signal received from one end of the adapter is reversed at the second end of the adapter.  
Applicant also argues Alexander et al. does not disclose a “step-shaped” adapter, nor “another step-shaped adapter that is the inverse of adapter 200”.  This argument is unpersuasive.  The claimed invention does not recite another step-shaped adapter that is the inverse of a first adapter.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites: “a first step-shaped connector having a first step and a second step in a staggered configuration;… a second step-shaped connector having a third step and a fourth step in a staggered configuration that is an inverse of the staggered configuration of the first step and the second step of the first step-shaped connector”.  The phrase “that is an inverse of the staggered configuration” is indefinite, because one of ordinary skill in the art would have multiple ways of interpreting the invention, given no direction has been provided in the claim for the orientation of the adapter when stating the second step-shaped connector has a staggered configuration that is an inverse of the staggered configuration of the first step-shaped connector (see example below).
    PNG
    media_image1.png
    140
    286
    media_image1.png
    Greyscale

Further claim 1 recites “each of the first step and the second step of the first connector including only one of the two terminal conductors”; “each of the third step and the fourth step of the second connector including only one of the two receptacle conductors”; but vaguely claims, “a circuit configured to reverse a polarity of a signal received at the first connector and to provide the signal received at the first connector, in reverse polarity, to the second connector” without a link between how this reversed polarity is achieved between the two terminal conductors and the two receptacle conductors.  A person skilled in the art would not understand how the polarity of the first connector is reversed at the second connector given the omission of essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claims 2-9 are rejected to for being dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick et al. (US Pat 5,222,506) in view of Alexander et al. (US Pat 7,563,141).
Regarding claims 1-6, 8-9, Patrick et al. discloses an adapter 24 for a lead, the adapter comprising: a first connector; two terminal conductors disposed on the first connector; a second connector; two receptacle conductors disposed on the second conductor (fig. 1); and a circuit configured to reverse a polarity of a signal received at the first connector and to provide the signal received at the first connector, in reverse polarity, to the second connector ("electrical cross-over adaptor for reversing the electrical interconnection" col. 5, lines 4-22). Patrick et al. does not discuss the shape of the adapter, such as the first connector having a first step-shaped connector having a first step and a second step in a staggered configuration, each step of the first step and the second step of the first connector including only one of the two terminal conductors disposed on the first connector; the second step-shaped connector having a third step and a fourth step in a staggered configuration that is an inverse of the staggered configuration of the first step and the second step of the first step-shaped connector, each step of the third step and the fourth step of the second connector including only one of the two receptacle conductors disposed on the second connector. Alexander et al. teaches an adapter shape where a first step-shaped connector has a first step and a second step in a staggered configuration and a second step-shaped connector has a third step and a fourth step in a staggered configuration that is an inverse of the staggered configuration of the first step and the second step of the first step-shaped connector (fig. 2a), two terminal conductors 261A, 262A disposed on the first connector and two receptacle conductors 302, 303 disposed on the second connector (fig. 2a-b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patrick et al. with the adapter shape taught by Alexander et al. in order to provide a recessed adapter design that allows the signal conductors to be spaced apart when fully connected, and since such a change of shape would not appear to alter the operation of the device and the results of such a change in shape would have been reasonably predictable in the art.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick et al. (US Pat 5,222,506) in view of Alexander et al. (US Pat 7,563,141) as applied to claims 1-6, 8-9 above, and further in view of Mokelke et al. (US PG Pub 2013/0296965).
Patrick et al. does not expressly disclose a printed circuit (pc) board on which the first and second connectors are mounted, wherein the first and second wires are traces on the pc board, and instead teaches conductors 418, 420 for providing electrical connections (fig. 5). Mokelke et al. teaches it is known in the art for conductive leads or conductive traces on a printed circuit board to be equivalent methods for providing electrical connections between components ([0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patrick et al. to try a pc board with traces to connect the components as taught by Mokelke et al. as it appears to yield the same predictable result and doing such a modification would not alter the operation of the device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792